Mr. Justice Wilkin delivered the opinion of the court: Although the printed arguments are exceedingly voluminous, the merits of the cause lie in a small compass. The question is, did Phoebe Ann Phillips hold the title to this real estate, or any part of it, in her own right at the time of her death, or was there a resulting trust in favor of her husband, William T. Phillips? That the legal title was in her is, we think, clear. The execution of the deeds by Williams and wife and VanWyck and wife, and the delivery of them to the husband for her, were a sufficient delivery to vest title in her. It is equally clear that the land was purchased and paid for by William T. Phillips with his own means. Whatever may be said of the moral character of bis act in erasing the names of the grantees in the deeds and inserting others, we do not regard that fact as in any way affecting the question of title now under consideration. Had William T. Phillips and Phoebe Ann Phillips been strangers to each other at the time of the conveyances from Williams and VanWyck to her, there could be no question that a resulting trust would have been presumed in favor of William T. Phillips. The relationship of the parties being that of husband and wife, the presumption is exactly the reverse,— that is to say, the conveyance to the wife at the instance of the husband is presumed to be by way of advancement or gift, and a resulting trust can only be established by clear and satisfactory proof thereof. Thus, it is said in Perry on Trusts (sec. 147): “Whether a purchase in the name of a wife or child is an advancement or not is a question of pure intention, though presumed, in the first instance, to be a provision and settlement; therefore any antecedent or contemporaneous acts or facts may be received either to rebut or support the presumption, and any acts or facts so immediately after the purchase as to be fairly considered a part of the transaction may be received for the same purpose.” The rule thus announced has been fully recognized by this court in numerous cases. Taylor v. Taylor, 4 Gilm. 303; Adlard v. Adlard, 65 Ill. 212; Wormley v. Wormley, 98 id. 544; Johnston v. Johnston, 138 id. 385; Smith v. Smith, 144 id. 299; Goelz v. Goelz, 157 id. 33. What, then, was the intention of William T. Phillips at the time he caused the title to this land to be placed in his wife? Did he intend to make an absolute gift of the property to her, or was his purpose that she should simply hold the title for him? The court found, and the evidence abundantly sustains the finding, that as to the Williams tract he not only took possession of the property and occupied and improved it as a home for himself and family, but that he at all times controlled and disposed of it as his own, and that his wife, Phoebe Ann, recognized his right to do so, declaring him to be the owner thereof and joining him in the conveyance of the forty-five-acre tract, and also in placing one or more mortgages upon the whole property; also, that it was assessed in his name, and that he paid all taxes thereon. The court also found, and there is no conflict in the evidence as to the fact, that at the time the title to that tract was placed in the name of his wife he owned no other real property whatever and but little personalty, being in very limited circumstances; that he had at that time, living with and dependent upon him, six small children; that his wife, Phoebe Ann, had, during the several years of their married life, borne him no child, and that by reason of her age there was no expectation that she would do so. While, under the former decisions of this court, the mere facts that the husband may have taken possession of the land, improved it, paid the taxes thereon and occupied it with his wife as a homestead, would not be sufficient to overcome the presumption of a gift, for the reason there is nothing in these facts inconsistent with the theory of an advancement, still, the evidence showing that the husband dealt with and conveyed the property as his own, together with the fact that he owned no other property and had a family of children dependent upon him and no expectation of others, is it reasonable to suppose that he intended to give his entire estate to the wife, making no provision whatever for himself and infant children? In Adlard v. Adlard, supra, the husband had placed the title to property paid for by him in his wife, and as to one class of the property we said (p. 218): “It is, no doubt, as argued by appellant’s counsel, a natural presumption that a husband placing his money in the hands of his wife, to be invested in her name, intends it as a specific provision for her exclusive benefit; yet such a presumption would be unreasonable when a husband, a day laborer, deposits with his wife his daily, weekly or monthly, earnings as he receives them, with a view, as they accumulate, to a permanent investment, leaving such investment to her own judgment, retaining nothing in his own hands and making no provision for his own future. In this particular case the presumption would be very unreasonable, keeping in view the fact of the provision before made for her.” In Taylor v. Taylor, supra, a father had purchased lands and procured a conveyance thereof to his two sons, and the question was whether that conveyance was by way of a gift or advancement, or whether the sons held it in trust for the father. After referring to the facts in the case it was said (p. 306): “Now, all of this is utterly inconsistent with the idea that either of the parties understood the land really to belong to the sons. They bought and sold it as if it belonged to the father, and treated it throughout as if it were his.” See Wormley v. Wormley, 98 Ill. 544; Dudley v. Bosworth, 10 Humph. 12; Tremper v. Barton, 18 Ohio, 418. It has been uniformly held, whenever the question has arisen, that the gift of a husband or father’s entire estate to a wife or child by way of advancement is unreasonable; and we think, here, that it is unreasonable to suppose, especially under the other facts and circumstances of the case, that William T. Phillips intended to make an absolute gift of all the property he then owned to his wife, and think the circuit court properly decreed the title to the Williams tract to be in Georgiana Phillips. It is said in the argument that the decree of the circuit court in holding a contrary view as to the VanWyck tract was in the nature of a compromise between the parties, the position being, that a different rule cannot be consistently applied to the two tracts. We do not regard this contention as altogether sustained by the evidence. There is as to that tract the absence of proof of the conveyance and mortgaging of the property in the name of the husband; and, assuming that the Williams tract was intended to be held in trust, it was not true when the VanWyck tract was conveyed to her that it was the only property owned by him, and therefore it was not an unreasonable provision for her. We are inclined to think the circuit court properly decided that tract was held by Phoebe Ann Phillips, at the time of her death, in her own right. We do not regard the case as one involving the doctrine of laches. Treating the VanWyck tract as legally belonging to Phoebe Ann Phillips and descending to her heirs at her death, we are unable to see why, under the allegations of complainants’ bill, they are not entitled to an accounting for rents and profits. Counsel for appellees offer no argument in support of the decree below denying that relief. The decree of the circuit court finding the interests' of the several parties in the property will be affirmed, and the cause will be remanded to that court, with directions to proceed with the partition of the eighty acres, and also to order an accounting of rents and profits as to that tract, as prayed in the original bill. Each party will pay his own costs in this court. Reversed in part and remanded.